Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" in Amendment No. 1 to the Registration Statement (Form S-1 No. 333-182075) and related Prospectus of Motorcar Parts of America, Inc. for the registration of 1,936,000 shares of its common stock, and to the incorporation by reference therein of our reports dated September 28, 2012, with respect to the consolidated financial statements and schedule of Motorcar Parts of America, Inc. and the effectiveness of internal control over financial reporting of Motorcar Parts of America, Inc., included in its Annual Report (Form 10-K) for the year ended March 31, 2012, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Los Angeles, California December 21, 2012
